Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  the term “One” in line 2 should not be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al (5,403,312).
	Yates et al provide an elongate treatment tool (16) having a treatment portion (50).  As seen in Figure 13, the treatment portion includes a first treatment surface (334) having a first electrode (352) and a first insulative surface (355a) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (332) includes a second insulative surface (355B) disposed at the center of the treatment surface with a second electrode (318) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment 
	Regarding claim 2, the second electrode is made up of a plurality of electrode members having the same pole (i.e. each electrode member on either side of the insulative member).  Regarding claims 3 and 4, see Figure 13.  Regarding claim 10, the second insulative surface is a pad (i.e. insert) that is electrically insulative.  Regarding claim 12, see Figure 13 which shows a flush surface between each electrode and insulative surface.  Regarding claim 13, each surface includes a slit (326,342) for the advancement of a cutting blade into and out of the slits.
	Regarding claim 14, Yates et al disclose a treatment system comprising an energy source (60 – Figure 2), and elongated tool (10) and a treatment portion (50) at the distal end.  The treatment portion includes a first treatment surface (334) having a first electrode (352) and a first insulative surface (355a) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (332) includes a second insulative surface (355B) disposed at the center of the treatment surface with a second electrode (318) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment (i.e. closed), the first insulative surface abuts against the second electrode and the second insulative surface, and the second insulative surface abuts against the first electrode and the first insulative surface to prevent shorting of the electrodes.

Regarding claim 18, Yates et al disclose a treatment system comprising an energy source (60 – Figure 2), and elongated tool (10) and a treatment portion (50) at the distal end.  The treatment portion includes a first treatment surface (334) having a first electrode (352) and a first insulative surface (355a) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (332) includes a second insulative surface (355B) disposed at the center of the treatment surface with a second electrode (318) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment (i.e. closed), the first insulative surface abuts against the second electrode and the second insulative surface, and the second insulative surface abuts against the first electrode and the first insulative surface to prevent shorting of the electrodes when the jaws are closed and there is no gap between the surfaces.

Claims 1-4, 8, 10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al (2001/0037109).
Yamauchi et al disclose an elongated treatment tool having a treatment portion (Figure 1).  The treatment portion includes a first treatment surface (72 – Figure 4B) having a first electrode (77) and a first insulative surface (76) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from 
	Regarding claim 2, the second electrode is made up of a plurality of electrode members (74a) having the same pole (i.e. each electrode member on either side of the insulative member).  Regarding claims 3 and 4, see Figure 4B.  Regarding claim 8, see again Figure 4B which shows this relationship.  Regarding claim 10, the second insulative surface is a pad (i.e. insert 73) that is electrically insulative.  
	Regarding claim 14, Yamauchi et al disclose a treatment system comprising an energy source (69 – Figure 1), and elongated tool (60) and a treatment portion (62) at the distal end.  The treatment portion includes a first treatment surface (72) having a first electrode (77) and a first insulative surface (76) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (71) includes a second insulative surface (73) disposed at the center of the treatment surface with a second electrode (74a) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment (i.e. 
	Regarding claim 15, see discussion of claim 2 above.  Regarding claims 16 and 17, see Figure 4B.  
Regarding claim 18, Yamauchi et al disclose a treatment system comprising an energy source (69– Figure 1), and elongated tool (60) and a treatment portion (62) at the distal end.  The treatment portion includes a first treatment surface (72) having a first electrode (77) and a first insulative surface (76) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (71) includes a second insulative surface (73) disposed at the center of the treatment surface with a second electrode (74a) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment (i.e. closed), the first insulative surface abuts against the second electrode and the second insulative surface, and the second insulative surface abuts against the first electrode and the first insulative surface to prevent shorting of the electrodes when the jaws are closed and there is no gap between the surfaces.


Claims 1-4, 8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al (2015/0282869).
Keller et al provide an elongated treatment tool (100 – Figure 1) having a treatment portion (10) disposed on a longitudinal axis thereof, the treatment portion comprising a first treatment surface (Figure 10)  having a first treatment surface having a first electrode (1109) and a first insulative surface (1102) formed therein, the first electrode extending along a longitudinal axis and being disposed at a center in widthwise direction with the insulative surface disposed outwardly with respect to the first electrode.  There is a second treatment surface comprising a second insulative surface (1104) extending along the longitudinal axis and disposed in the center with the second electrode (1108a and 1108b) disposed outwardly with respect to the second insulative surface.  In use, the first and second treatment surfaces are movable about a turn shaft into abutment with each other to grasp tissue.  When the first and second surfaces are closed (into abutment with one another), the first insulative surface abuts against the second electrode and the second insulative surface and the second insulative surface abuts against the first electrode and the first insulative surface thereby preventing touching of the first and second electrode surfaces to prevent shorting between the electrodes.
 	Regarding claim 2, the second electrode is made up of a plurality of separate electrode members (1108a, 1108b) having the same pole.  Regarding claim 3, the first insulative surface has an abutment surface for abutting the second electrode and the second electrode surface (Figure 10).  Regarding claim 4, the second treatment surface is formed as a projected surface (Figure 10).  Regarding claim 8, see Figures 8 and 10.  Regarding claim 10, the second insulative surface is an electrically insulative pad.  Regarding claim 11, see again Figures 8 and 10.  Regarding claim 12, Figures 8 and 10 
	Regarding claim 14, Keller et al provide a treatment system including an energy source (not shown, but inherent to provide energy to the electrodes) and an elongate treatment tool (100) having a treatment portion (10).  The treatment portion includes a first treatment surface (1102) having a first electrode (1109) disposed in a center of the surface and a first insulative surface (1102) extending widthwise out from the first electrode.  There is a second treatment surface having a second insulative surface (1104) disposed in the center with a second electrode (1108a, 1108b) disposed outwardly with respect to the second insulative surface.  The first and second surfaces are oriented in a facing relationship and movable about a turn shaft to open and close to grasp tissue.  When in the closed position, the first insulative surface abuts against the second electrode and second insulative surface and the second insulative surface abuts against the first electrode surface and the first electrode such that the electrodes do not touch to prevent shorting between the first and second electrodes.
	Regarding claim 15, the second electrode is comprised of a plurality of electrode members (1108a, 1108b) having the same potential.  Regarding claims 16 and 17, see Figures 8 and 10, for example.
	Regarding claim 18, Keller et al provides a system comprising an energy source and an elongate tool as addressed above.  The treatment portion of the elongate tool includes a first surface having a first electrode (1109) disposed at the center of the surface with an insulative surface (1102) extending outwardly with respect to the .

Claims 1-6 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truckai et al (2005/02159745).
	Truckai et al provides an elongate tool (90) having a treatment portion (100A – Figure 1) wherein the treatment portion includes a first treatment surface (132A – Figure 10B) having a first electrode (140) disposed in the center of the surface and having a first insulative surface (125) extending outwardly from the first electrode.  There is also a second treatment surface (112B) having a second insulative surface  (130) disposed in the center of the surface and having a second electrode (132B) disposed outwardly with respect to the second electrode.  The jaws are movable about a turn shaft to open and close the surfaces to grasp tissue.  When the surfaces are held in abutment (i.e. closed), the first insulative surface abuts against the second electrode and the second insulative surface, and the second insulative surface abuts against the first electrode and the first insulative surface such that shorting of the electrodes is prevented (Figures 10A and 10B, for example).  
	Regarding claim 2, the second electrode is made up of a plurality of separate electrode surfaces (i.e. on either side of the insulative surface) that have the same potential.  Regarding claim 3, the first insulative surface (125) has an abutment surface 
	Regarding claim 14, Truckai et al provides a system comprising an energy source (e.g. RF energy source) and an elongated treatment tool having a treatment tool with a treatment portion as addressed previously.  The treatment portion includes a first surface (132A) having a first electrode (140) disposed in a center of the surface with a first insulative surface (125) disposed outwardly from the electrode.  There is a second treatment surface (112B) having a second insulative surface (130) disposed at the center of the treatment surface and having a second electrode (132B) disposed outwardly from the second insulative surface whereby the first and second surfaces are oriented in a facing direction and movable about a turn shaft (i.e. pivot) to open and close to grasp tissue.  When the first and second treatment surfaces are abutting, the first insulative surface abuts against the second electrode and the second insulative surface (Figure 10B) and the second insulative surface abuts against the first electrode and the first insulative surface such that a shorting of the electrodes is prevented.

	Regarding claim 18, see above discussion which discusses all the limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al (745) in view of the teaching of Mollenauer (7,396,356).
	The Truckai et al reference has been addressed previously.  While Truckai et al provide a heating means to heat tissue, there is no express disclosure of an ultrasonic energy means to generate heat in tissue.
	Mollenauer et al disclose a similar forceps device for providing heat to tissue grasped in the jaws.  In particular, Mollenauer et al fairly teach that a heating means may be provided to heat tissue, and the heating means may be RF energy, or alternative heating elements such as ultrasound or microwave elements (col. 9, lines 33-37).  To have provided the Truckai et al device, which discloses RF heating elements, with an ultrasonic heating element to heat tissue grasped by the jaws would .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al (‘312), Yamauchi et al (‘109) or Keller et al (‘869), and further in view of the teaching of Hosaka et al (2014/0135756).
Yates et al, Yamauchi et al and Keller et al all disclose various materials for the insulative surfaces, but none specifically disclose a fluororesin.  The examiner maintains that the various different types of insulation are generally well-known to those of ordinary skill in the art.  In particular, Hosaka et al specifically teach of using a fluororesin as an insulating material for insulating electrical portions of an endoscopic forceps device.  See, for example, paragraph [0014].
To have used a fluororesin as the insulating material in any of the Yates et al, Yamauchi et al or Keller et al devices would have been an obvious consideration for one of ordinary skill in the art, particularly in view of the teaching of Hosaka et al who discloses several different insulating materials including a fluororesin as an insulator in a similar forceps device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al (8,740,901), Schechter et al (9,848,938) and Witt et al (2002/0107517) disclose various other electrosurgical forceps having electrodes on .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 29, 2021